Citation Nr: 1550456	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  14-14 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for anxiety disorder, claimed as secondary to service-connected lumbar spine degenerative disc disease.  

2.  Entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative disc disease.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The current record before the Board consists of paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  The Board notes at this juncture that the Veteran's VBMS file contains a VA Form 21-22 dated July 2015, which appoints the Disabled American Veterans (DAV) as the Veteran's representative.  As the Veteran attempted to change his representation from an attorney to the DAV more than 90 days after the claims listed on the title page were certified to the Board, his representation remains with the attorney listed on the title page for the purpose of this decision.  See 38 C.F.R. § 20.1304 (2015).  

The Veteran submitted additional evidence directly to the Board in August 2014, which was accompanied by a waiver of RO consideration.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2015). 

The issues of service connection for a cervical spine disability and a claim to reopen to establish service connection for bilateral hearing loss have been raised by the record in a July 2015 statement located in VBMS, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative disc disease is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDING OF FACT

The Veteran has submitted an uncontradicted private medical opinion that establishes his diagnosed anxiety disorder is secondary to his service-connected lumbar spine degenerative disc disease.


CONCLUSION OF LAW

The criteria for service connection for anxiety disorder have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for anxiety disorder, which represents a complete grant of the benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Under section 3.310 of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

With regard to aggravation of nonservice-connected disabilities, for claims filed on or after October 10, 2006, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The baseline and current levels of severity will be determined under the VA Schedule for Rating Disabilities, and the extent of aggravation will be determined by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

The Veteran seeks entitlement to service connection for anxiety disorder.  He has reported being anxious, nervous, worried and stressed out because of his medical condition.  See May 2010 VA Form 21-4138.  In his January 2011 notice of disagreement, the Veteran's attorney asserts that a great deal of the Veteran's mental problems are related to his lumbar pain and other medical problems.  In his February 2014 VA Form 9, the Veteran indicated that he felt his mental disorder was a result of his time in service and should be service connected.  

The Veteran's attorney submitted an April 2014 mental disorders Disability Benefits Questionnaire (DBQ) conducted by Dr. H. H-G, a private psychologist, in July 2014.  An Axis I diagnosis of anxiety disorder, not otherwise specified (NOS), was provided.  Dr. H-G provided an opinion that the Veteran's degenerative disc disease of the lumbar spine had caused the anxiety disorder, indicating that there is a body of literature detailing the connection between pain, like the pain the Veteran struggles with, and psychiatric disorder, similar to the Veteran's anxiety disorder complaints.  Dr. H-G also reports that there is a causal relationship between medical and psychiatric difficulty, citing to an article she attached from The Journal of Pain entitled "Reciprocal Relationship Between Pain and Depression: A 12-Month Longitudinal Analysis in Primary Care."  Dr. H-G also provided an opinion that based on interview and review of the claims folder, to include review of letters submitted from the Veteran's wife, daughter, and wife's cousin that detailed his mental health symptoms, it was her opinion that the Veteran's service-connected lumbar spine degenerative disc disease more likely than not aggravated his anxiety disorder.  

In light of the foregoing medical opinion, which is the only opinion of record related to the etiology of the Veteran's diagnosed anxiety disorder, and which stands uncontradicted in the record, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for anxiety disorder on a secondary basis.  See 38 C.F.R. § 3.310.


ORDER

Service connection for anxiety disorder is granted.  



REMAND

The Veteran's service-connected lumbar spine degenerative disc disease has only been evaluated once, namely over five years ago in June 2010 in conjunction with his claim for service connection.  In addition, the most recent VA treatment records of record were obtained almost two years ago, in December 2013.  Given the foregoing, a contemporaneous VA examination should be scheduled to ascertain the current severity of the Veteran's service-connected lumbar spine degenerative disc disease.  Updated VA treatment records should also be obtained.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2015). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the VA Medical Center in Tuscaloosa, dated since December 2013.  

2.  Schedule an appropriate VA examination to determine the current nature, extent, and severity of the Veteran's service-connected lumbar spine disability.

The examiner is to identify all residuals attributable to the Veteran's service-connected lumbar spine disability.

The examiner is to report the range of motion measurements for the lumbar spine, in degrees.

Any pain, weakened movement, excess fatigability or incoordination on movement must be noted, and the examiner should indicate whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. 

The examiner is to describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine segment is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner is to identify any nerve(s) affected by the Veteran's service-connected lumbar spine degenerative disc disease and discuss the extent, if any, of paralysis of the nerves involved.  

The examiner is to discuss whether the Veteran has any neurologic abnormalities, including, but not limited to, bowel or bladder impairment, as a result of his lumbar spine disability.

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

4.  Finally, readjudicate the increased rating claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


